DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 12/8/2021. Claims 1-13 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 12-13 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
Applicant's arguments and amendments regarding the interpretation of claims 1 and 7-9 under 35 U.S.C. 112(f) have been fully considered and are persuasive, therefore the 35 U.S.C. 112(f) interpretation of these claims is respectfully withdrawn. Applicant's amendments of claims 2-6 and 10-11 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive, therefore the 35 U.S.C. 112(f) interpretation of these claims is maintained. The new term “the processing unit configured to …” used in claims 2-6 and 10-11 is related to the 112(f) interpretation. In claim 1, the terms “designation generation unit”, “selection unit”, and “display control unit” were replaced with “processing circuitry” in order to overcome the 112(f) interpretation. Applicant is advised to also replace the term “processing unit” with “processing circuitry” in claims 2-6 and 10-11 in order to overcome the 112(f) interpretation of these claims.  1j. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re amended independent claim 1, Applicant argues on page 7-8 that the cited references Kobuya and Chung don’t teach or suggest the added limitations of “generate a plurality of different designation names of a predetermined item based on an official name of the predetermined item; select at least one designation name of the predetermined item in a case where the predetermined item is displayed as recommendation information; and control display of the selected designation name together with information indicating the predetermined item” .
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. The combination of Kobuya and Chung teaches the claim limitations:
Kobuya teaches generate a plurality of different designation names of a predetermined item:
Each Point of Interest (POI) is represented by an icon, text and image describing the POI (FIG. 10 elements 131-133, 144, 147, 154 and par. 179-181, 189-191). 
Each major classification category of hotels, restaurants, and shops are represented by an icon which is shown in a category icon 131 (FIG. 10 element 131 and par. 181). 
Each item has one or more categories, for example the item with ItemID 13007006 has 2 categories and the item with ItemID 13008045 has 3 categories, shown in columns “Main Class”, “Middle Class” and “Sub Class” (FIG. 24 elements 256-258 and par. 292, 297). 
Each item also has unique text information and image describing the POI (FIG. 24 elements 260-261 and par. 298-299). 
The category is the designation.
select at least one designation name of the predetermined item in a case where the predetermined item is displayed as recommendation information:
Information about multiple categories can be selected for display at the same time (FIG. 25 and par. 300-301). 
The information about each category is displayed in a separate layer, and is indicated by a different icon (FIG. 27 and par. 313-316); and 
control display of the selected designation name together with information indicating the predetermined item:
Display category icon, text and image next to the POI name (FIG. 10).  
Chung teaches generate designation names of a predetermined item based on an official name of the predetermined item: 
Extract the category name from the object name (title, abstract, par. 7). 
The category name is extracted from the object name (FIG. 7-8 and par. 58-61, FIG. 10 and par. 73-76).
It would be obvious to combine the teachings of Kobuya to display information about multiple categories associated with objects, with the teachings of Chung to generate category names from object names, in order to obtain the claimed limitation of “generate a plurality of different designation names of a predetermined item based on an official name of the predetermined item; select at least one designation name of the predetermined item in a case where the predetermined item is displayed as recommendation information; and control display of the selected designation name together with information indicating the predetermined item”, as claimed by the present invention.

In the interest of pursuing compact prosecution, applicant’s attention is directed to disclosed information appearing in dependent claim 5. The subject matter therein, if properly amended to incorporate such into all the independent claims, would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.



Claim Rejections - 35 U.S.C. 112
3.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 2-6 and 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claims 2-6 and 10-11 recite the limitation “the processing unit”. Claims 2-6 and 10-11 depend on independent claim 1, which recites “processing circuitry”, but it does not recite “a processing unit”. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required. Applicant is advised to replace “processing unit” with “processing circuitry” in claims 2-6 and 10-11 in order to overcome the 112(b) rejection.  1j. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobuya et al (U.S. Patent Application 20040070602) in view of Chung (U.S. Patent Application 20150347564). 
Regarding claims 1, 12 and 13, Kobuya et al teaches an information processing device comprising: 
	processing circuitry configured to:
generate a plurality of different designation names of a predetermined item (i.e. each Point of Interest (POI) is represented by an icon, text and image describing the POI (FIG. 10 elements 131-133, 144, 147, 154 and par. 179-181, 189-191). Each major classification category of hotels, restaurants, and shops are represented by an icon which is shown in a category icon 131 (FIG. 10 element 131 and par. 181). Each item has one or more categories, for example the item with ItemID 13007006 has 2 categories and the item with ItemID 13008045 has 3 categories, shown in columns “Main Class”, “Middle Class” and “Sub Class” (FIG. 24 elements 256-258 and par. 292, 297). Each item also has unique text information and image describing the POI (FIG. 24 elements 260-261 and par. 298-299). Examiner note: the category is the designation); 
select at least one designation name of the predetermined item in a case where the predetermined item is displayed as recommendation information (i.e. information about multiple categories can be selected for display at the same time (FIG. 25 and par. 300-301). The information about each category is displayed in a separate layer, and is indicated by a different icon (FIG. 27 and par. 313-316)); and 
control display of the selected designation name together with information indicating the predetermined item (i.e. display category icon, text and image next to the POI name (FIG. 10)).  
Kobuya et al doesn’t expressly teach generate designation names based on an official name.
Chung teaches generate designation names of a predetermined item based on an official name of the predetermined item (i.e. extract the category name from the object name (title, abstract, par. 7). The category name is extracted from the object name (FIG. 7-8 and par. 58-61, FIG. 10 and par. 73-76)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Chung to generate a plurality of designations based on an official name of a predetermined item, because doing so would reduce the time and effort required for maintenance of a category name for classifying item information related to items such as products (par. 5).


Regarding claim 2, Kobuya et al and Chung teach the information processing device according to claim 1. Kobuya et al further teaches wherein in a case where a plurality of items is displayed as the recommendation information, the processing unit is configured to select a designation name associated with a corresponding item so that each item is able to be identified by a designation name associated with a corresponding item (i.e. entries belonging to different items have different text information and images to differentiate them. The text information for each item is commentary information on the POI and information in characters regarding the address, telephone number, business hours and the like of the POI. The image is a photo of the POI (FIG. 24 elements 260-261 and par. 298-299). Different POIs are represented on the map by different icons (FIG. 18, 19, 27B)).  


Regarding claim 3, Kobuya et al and Chung teach the information processing device according to claim 2. Kobuya et al further teaches wherein the processing unit is configured to select a designation name so that a first designation corresponding to a first item and a second designation name corresponding to a second item do not overlap (i.e. two entries belonging to Item ID 13007006 have different text information and images to differentiate them (FIG. 24 elements 260-261 and par. 298-299). Different POIs are represented on the map by different icons (FIG. 18, 19, 27B)).  


Regarding claim 4, Kobuya et al and Chung teach the information processing device according to claim 3. Kobuya et al further teaches wherein in a case where the first item and the second item belong to a same genre, the processing unit is configured to select a- 38 - designation name so that the first designation name and the second designation name do not overlap (i.e. two entries belonging to Item ID 13007006 have the same classes, but have different text information and images to differentiate them. The text information for each item is commentary information on the POI and information in characters regarding the address, telephone number, business hours and the like of the POI. The image is a photo of the POI (FIG. 24 elements 256-258, 260-261 and par. 298-299)).  


Regarding claim 6, Kobuya et al and Chung teach the information processing device according to claim 3. Kobuya et al further teaches wherein in a case where overlap of the first designation name and the second designation name is unavoidable, the processing unit is configured to display selection information different from a designation name together with information indicating each of the first item and the second item (i.e. two entries have the same classes, but have different text information and images to differentiate them. The text information for each item is commentary information on the POI and information in characters regarding the address, telephone number, business hours and the like of the POI. The image is a photo of the POI (FIG. 24 elements 256-258, 260-261 and par. 298-299). Examiner note: each POI displays different information about the POI).  


Regarding claim 8, Kobuya et al and Chung teach the information processing device according to claim 6. Kobuya et al further teaches wherein information that does not have any meaning included in the displayed designation name is used as the selection information (i.e. each category is represented by an icon (FIG. 10 element 131 and par. 181). Each category is represented by a different shape: circle, triangle, square (FIG. 27 and par. 313-316). Examiner note: the shapes of the icons, e.g. building, circle, triangle, square, are not part of the POI name and are not even necessarily related to the POI name).  


Regarding claim 9, Kobuya et al and Chung teach the information processing device according to claim 6. Kobuya et al further teaches wherein the selection information is at least one of a color or a shape (i.e. each category is represented by an icon (FIG. 10 element 131 and par. 181). Each category is represented by a different shape: circle, triangle, square (FIG. 27 and par. 313-316)).  


Regarding claim 10, Kobuya et al and Chung teach the information processing device according to claim 1. Kobuya et al further teaches wherein the processing unit is configured to select a designation name by referring to information obtained via a network (i.e. the user terminal communicates with the contents server via the Internet (FIG. 1 element 5 and par. 62-63)).  


Regarding claim 11, Kobuya et al and Chung teach the information processing device according to claim 3. Kobuya et al further teaches wherein the processing unit is configured to select a plurality of first designation names and a plurality of second designation names, and to control display of the plurality of first designation names and the plurality of second designation names (i.e. information about multiple categories can be selected for display at the same time (FIG. 25 and par. 300-301). The information is for each category displayed in a separate layer. Each layer represents a category, indicated by a different icon (FIG. 27 and par. 313-316.) Different POIs, represented by different icons, are displayed on the map at the same time (FIG. 18, 19, 27B)).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobuya et al in view of Chung, and further in view of Tsuji (U.S. Patent Application 20110194732). 
Regarding claim 5, Kobuya et al and Chung teach the information processing device according to claim 3, but they don’t expressly teach wherein in a case where a designation name different from the first designation name is selected as a designation name corresponding to the first item, the selection unit selects a designation name having a lower degree of similarity to the first designation name than a predetermined degree of similarity.
Tsuji teaches wherein in a case where a designation name different from the first designation name is selected as a designation name corresponding to the first item, the selection unit selects a designation name having a lower degree of similarity to the first designation name than a predetermined degree of similarity (i.e. calculate a similarity between an image feature of the input object image and an image feature in the registered image information; and recognize, based on the similarity and the coincidence degree, whether an object of the input object image is the same object as the object of the registered image information, wherein when the similarity is lower than a threshold, recognize that the object of the input object image is different from the object of the registered image information (par. 9). Examiner note: two concepts are distinct if their degree of similarity is lower than a threshold).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tsuji to select a designation with a lower degree of similarity to the first designation than a predetermined degree of similarity in order to select a different designation from the first designation, because doing so would provide a method to resolve ambiguities between two designations, which would help the user better understand the different available options.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobuya et al in view of Chung, and further in view of Marin et al (U.S. Patent Application 20170235465). 
Regarding claim 7, Kobuya et al and Chung teach the information processing device according to claim 6, but they don’t expressly teach wherein an output to prompt selection of an item based on the selection information is made.
Marin et al teaches wherein an output to prompt selection of an item based on the selection information is made (i.e. a disambiguation dialog displays a listing of the obtained values alongside a prompt such as "Please select your destination location." (par. 46)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Marin et al to use an output to prompt selection of an item based on the selection information, because doing so would provide a method to resolve ambiguities between multiple potential values for a parameter, and would give the user control over which option to select (par. 46).


Conclusion

5.        THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
January 13, 2022